665 S.E.2d 877 (2008)
52 Va. App. 630
Kenneth Anthony CLANTON, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 1018-07-2.
Court of Appeals of Virginia.
September 9, 2008.
Circuit Court Nos. F06-168 through F06-173, F06-176 and F06-180.
Upon a Petition for Rehearing En Banc Before the Full Court.
On August 11, 2008 came the appellee, by the Attorney General of Virginia, and filed a petition requesting that the Court set aside the judgment rendered herein on July 29, 2008, and grant a rehearing en banc on the issue(s) raised in the petition.
On consideration whereof, the petition for rehearing en banc is granted with regard to the issue(s) raised therein, the mandate entered herein on July 29, 2008 is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
Notwithstanding the provisions of Rule 5A:35, the following briefing schedule hereby is established: Appellant shall file an opening brief upon rehearing en banc within 21 days of the date of entry of this order; appellee shall file an appellee's brief upon rehearing en banc within 14 days of the date on which the opening brief is filed; and appellant may file a reply brief upon rehearing en banc within 14 days of the date on which the appellee's brief is filed. The appellant shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is further ordered that the appellee shall file twelve additional copies of the appendix previously filed in this case.